In a proceeding pursuant to CPLR article 78 to review a determination of the Planning Board of the Town of Philipstown dated September 18, 2002, which, after a hearing, approved an application by Edward A. Vrooman and Lynda Vrooman for a two-lot subdivision, the petitioners appeal from a judgment of the Supreme Court, Putnam County (Hickman, J.), dated December 5, 2003, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Planning Board of the Town of Philipstown (hereinafter the Planning Board) interpreted the Town’s Open Development Area regulations as authorizing it to exercise discretion in approving subdivision applications that would result in an existing private right-of-way being accessed by more than four lots (see *487Town of Philipstown Code § 112-34 [A] [1] [d]; § 112-64 [H]; § 112-60 [B]). We agree with the Supreme Court that the Planning Board’s interpretation was neither arbitrary nor capricious, and is supported by the record (see Matter of Ifrah v Utschig, 98 NY2d 304 [2002]; Matter of Toys “R” Us v Silva, 89 NY2d 411 [1996]; Matter of Savetsky v Board of Zoning Appeals of Town of Southampton, 5 AD3d 779 [2004]; Matter of Laidlaw Waste Sys. v Planning Bd. of Town of Islip, 305 AD2d 413 [2003]).
The petitioners’ remaining contentions are without merit. H. Miller, J.P., Schmidt, Adams and Goldstein, JJ., concur.